Title: From Alexander Hamilton to Benjamin Lincoln, 20 August 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentAugust the 20th. 1791.
Sir

I have to acknowledge the receipt of your Letter of the 29th. Inst.
In addition to the measures you have taken in the case you mention, I do not doubt you will also advert to the circumstance that the party who received the cotton is by the 26th. Section of the collection law liable to a penalty of four hundred dollars. A rigorous prosecution of the receivers of run goods may produce a desireable effect, and is perhaps even more necessary than that of the principals.
I am
